Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Konz on 5/25/2022. Reg. No. 68,910

The application has been amended as follows: 
In the claims: 
Rewrite claim 1 as follows:
1. (Currently Amended) A vehicle comprising:
an electric machine;
a multi-core processor having first, second, and third cores, the first and second cores having first and second analog-to-digital converters (ADC) associated with the first and second cores, respectively, the first and second ADC being configured to convert analog phase currents of the electric machine to first and second digital phase current values, respectively, wherein the multi-core processor is configured to independently generate first and second rotor-angle data from digital signals representing a position of the electric machine, and wherein the multi-core processor is programmed to:
via the first core, estimate a first output torque of the electric machine based on the first rotor-angle data and the first digital phase current values,
via the second core, estimate a second output torque of the electric machine based on the second rotor-angle data and the second digital phase current values, 
via the third core, command de-activation of the electric machine in response to a difference between the first and second output torques exceeding a threshold,
via the third core, generate a commanded torque for the electric machine based on a driver-demanded torque, and
via the third core, command de-activation of the electric machine in response to a second difference between the first output torque and the commanded torque exceeding a second threshold.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 4-20 are allowed.
Claims 1, 11 and 16:  In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination A vehicle comprising:
an electric machine;
a multi-core processor having first, second, and third cores, the first and second cores having first and second analog-to-digital converters (ADC) associated with the first and second cores, respectively, the first and second ADC being configured to convert analog phase currents of the electric machine to first and second digital phase current values, respectively, wherein the multi-core processor is configured to independently generate first and second rotor-angle data from digital signals representing a position of the electric machine, and wherein the multi-core processor is programmed to:
via the third core, generate a commanded torque for the electric machine based on a driver-demanded torque, and
via the third core, command de-activation of the electric machine in response to a second difference between the first output torque and the commanded torque exceeding a second threshold.

The prior art made of record in form 892 and 1449 “MacMinn US 4,961,038” an apparatus for estimating torque generated by a switched reluctance machine utilizes a ROM table look-up scheme to generate a torque estimate based upon phase current and rotor position information. Each ROM address is accessed by digitizing and then combining sensed phase current and rotor position signals. Knowledge of the instantaneous torque output enables closed-loop torque control including appropriate adjustments of phase currents to reduce or eliminate torque pulsations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            
/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846